Citation Nr: 1745768	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  08-07 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for intermittent muscle spasm of the lumbodorsal spine, claimed as a chronic backache.


REPRESENTATION

Veteran represented by:	Margaret Matthews, Agent


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 2002 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

This issue was previously remanded by the Board in September 2011 and in March 2014 for further development.  The matter has been returned to the Board for appellate review.

Throughout the pendency of this appeal, the Veteran's lumbodorsal spine disability remained at 10 percent, effective July 13, 2006.  As the highest possible evaluation for this disability has not been assigned, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  


FINDING OF FACT

The Veteran's lumbodorsal spine disability was not manifested by forward thoracolumbar flexion to 60 degrees or less; a combined range of thoracolumbar motion less than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for intermittent muscle spasm of the lumbodorsal spine are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237 (2016)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns

As noted in the Introduction, the Board remanded the Veteran's claim in March 2014 for additional evidentiary development.  In particular, the Board instructed the Agency of Original Jurisdiction (AOJ) to review the record and schedule a new VA examination, if deemed warranted. 

In December 2015, the AOJ provided the Veteran with a VA examination for his thoracolumbar spine disability.  The AOJ readjudicated the Veteran's claim in a May 2017 Supplemental Statement of the Case.  

Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

VA's duty to notify was satisfied by letters dated in August 2006 and April 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

With respect to the claim for an initial increased rating for a thoracolumbar spine disability, during the appeal period, the Veteran was afforded a VA examination in December 2015.  For an adequate VA examination, joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  In addition, assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).   

In this case, the Board finds the examination adequate for rating purposes.  The examiner performed the required testing and made the relevant inquiries to determine how pain impacts the Veteran.  At the examination, the Veteran was asked about pain, flare-ups, and functional limitations, and relevant testing was performed by the examiner, to include testing for pain and testing to reveal any additional functional limitations in certain circumstances, such as after repetitive use.  The report does not suggest that the specific findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare-up, after repetitive use, due to pain, or with weight bearing.  Notably, when asked about functional impact with respect to his ability to work, the Veteran reported increased pain with prolonged standing, sitting, bending, and lifting.  

The Board also notes that there is no reason to suspect that passive range of motion would be any less than that of active motion absent some indication of such by the examiner or report of such by the Veteran, neither of which is present in this case.  Even if it was found that the above examinations did not fully comply with the holdings in Correia, DeLuca, or Mitchell, the Board finds that further development would not be necessary as the deficiency would not be prejudicial to the Veteran.  In addition to testing, the Veteran has been asked to describe functional loss and impairment in various situations and he has not identified that he has loss of motion to the degree required for a higher rating during either of the appeal periods.  Simply put, after taking into account the medical findings and the lay statements, the weight of the credible evidence does not suggest that motion is limited to the requisite degree for a rating higher than the currently assigned 10 percent at any point. 

Given the above, with respect to the service-connected lumbar spine disability, further examination or opinion is unnecessary.  

As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

III.  Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

IV.  Initial Increased Rating - Thoracolumbar Spine

The Veteran is seeking an initial increased rating for his service-connected intermittent muscle spasm of the lumbodorsal spine.  By way of background, in a February 2007 rating decision, the RO granted entitlement to service connection for intermittent muscle spasm of the lumbodorsal spine, and assigned a 10 percent evaluation effective July 13, 2006, pursuant to Diagnostic Code 5237.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The Veteran disagreed with the initial rating assigned.  See March 2008 Form 9.  As a result, the issue on appeal is entitlement to an initial increased evaluation in excess of 10 percent.

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.

Under the General Rating Formula (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or  less; or, favorable ankylosis of the entire cervical spine; a 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; a 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1): Objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.

When rated based on incapacitating episodes, a 10 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. §§ 4.71a, Diagnostic Code 5243, 5235-5243.

The normal findings for range of motion of the thoracolumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and rotation, right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Although the first sentence of 38 C.F.R. § 4.59 refers only to arthritis, the regulation applies to joint conditions other than arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca, 8 Vet. App. 202.

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell, 25 Vet. App. 38-43 (quoting 38 C.F.R. § 4.40).

The final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia, 28 Vet. App. 158.

The plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under diagnostic codes predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016).  The Court held that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. at 354.

At a September 2006 VA examination of the thoracolumbar spine, the Veteran exhibited some pain but no muscle changes in the junction between the thorax and the lumbar spine.  The Veteran's lumbar lordosis was normal.  With respect to range of motion testing, the Veteran's forward flexion was to 80 degrees, extension was to 45 degrees, and bilateral tilting was to 45 degrees.   

An October 2011 x-ray of the lumbosacral spine revealed intact sacroiliac joints, maintained vertebral height, and preserved intervertebral disc spaces. 

In March 2013, K. D., the Veteran's significant other since April 2011, reported that she noticed an abnormal gait.  She described his walking as uneven with "a sort of limp."  She reported that medication does not seem to alleviate daily pain and that he wakes up with back pain.  She also described difficulty in carrying laundry and in maintaining a regular schedule at work.  

At the December 2015 VA examination, the Veteran reported multiple instances of trauma to the back during his tours in Iraq.  Specifically, he reported a fall from an amphibious vehicle, multiple explosions causing jarring to the back, and being thrown from a vehicle secondary to an explosion.  He reported that since his service, he has experienced chronic back pain and described a "popping" throughout the spine, stiffness in the back, and periodic sharp pains in the low back region.

The Veteran did not report flare-ups of the thoracolumbar spine and did not report having any functional loss or functional impairment of the same, regardless of repetitive use.  

On physical examination, active range of motion findings revealed flexion to 80 degrees; extension to 25 degrees; right lateral flexion to 30 degrees; left lateral flexion to 25 degrees; right lateral rotation to 30 degrees; and left lateral rotation to 25 degrees.  Range of motion did not contribute to functional loss itself.  There was objective evidence of pain on active range of motion, but pain did not result in or cause functional loss.  There was no evidence of pain with weight bearing.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional loss of function or range of motion after three repetitions.

The Veteran had no muscle spasm.  He exhibited localized tenderness and guarding, but neither resulted in abnormal gait or abnormal spinal contour.  His muscle strength was 5/5 and there was no muscle atrophy.  Deep tendon reflexes were normal.  Sensation was within normal limits.  Straight leg raise was negative bilaterally.  There was no radiculopathy, no other neurologic abnormalities, no intervertebral disc syndrome or episodes requiring bed rest, and no use of assistive devices.  Diagnostic testing revealed no arthritis, no thoracic vertebral fracture with loss of 50 percent or more of height, and no significant findings.  Imaging revealed an unremarkable lumbar x-ray and only mild degenerative changes in the thoracic spine.  The examiner indicated that the Veteran's disability impacts his ability to work due to increased pain with prolonged standing, sitting, bending, and lifting.  

The Board finds that the evidence showed that the Veteran's service-connected intermittent muscle spasm of the lumbodorsal spine was not manifested by forward thoracolumbar flexion to 60 degrees or less; a combined range of thoracolumbar motion less than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; ankylosis; neurological abnormalities; or incapacitating episodes having a total duration of at least 2 weeks during a 12-month period.

Regarding the criteria for orthopedic manifestations under the General Rating Formula, considering pain and functional loss due to pain, flexion was, at worst, to 80 degrees with complaints of pain.  See December 2015 VA examination; see also September 2006 VA examination.  These findings do not more nearly approximate or equate to limitation of flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, when considering additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202.  

As mentioned above, the range of motion of the thoracolumbar spine resulted in flexion to 80 degrees, extension to 25 degrees, right lateral flexion to 30 degrees, left lateral flexion to 25 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 25 degrees.  See December 2015 VA examination.  Combined, the range of motion of the thoracolumbar spine was not less than 120 degrees.  

Although the VA examination revealed mild muscle tenderness in the lumbar region and guarding, neither resulted in abnormal gait or abnormal spinal contour.  See December 2015 VA examination.  There were no muscle spasms noted.  Id.  
Moreover, the evidence of record does not show ankylosis or any associated objective neurologic abnormalities.  See December 2006 VA examination; see also September 2015 VA examination.  

As the Veteran does not have a limitation of flexion of greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine of less than 120 degrees, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, no evidence of ankylosis, As such, a rating higher than 10 percent is not warranted under the General Rating Formula.  

The Board also finds that there is no basis for assigning a higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the assigned 10 percent rating properly compensates the Veteran for the extent of functional loss resulting from any such symptoms.  In this regard, on VA examination in December 2015, the Veteran did not report flare-ups.  The examiner indicated that there was pain with range of motion, but that it did not result in or cause functional loss.  Moreover, the examiner noted that the Veteran was able to perform repetitive testing and there was also no additional loss of motion on repetitive use.  Additionally, at a September 2006 VA examination, the Veteran exhibited some pain but there was no indication that the pain significantly limited or reduced the Veteran's range of motion.  And although K. D.'s lay statement described an altered gait, the lay statement is at odds with the competent and credible VA examiner's notes that found a normal gait.  The Board finds that the 10 percent evaluation assigned under 38 C.F.R. § 4.59 based on functional loss due to painful motion adequately portrays any functional impairment and pain that the Veteran experienced as a consequence of his lumbar spine disability.  

A rating higher than 10 percent is not warranted under the General Rating Formula as limitation of flexion does not more nearly approximate to greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine was not less than 120 degrees; there was no muscle spasm or guarding resulting in abnormal gait or abnormal spinal contour; and there is no evidence of ankylosis or objective neurologic abnormalities.

Additionally, as there is no evidence, either lay or medical, of incapacitating episodes, that is, bed rest prescribed by a physician and treatment by a physician, having a total duration of at least 2 weeks but less than 4 weeks during a 12 month period, the Veteran does not meet the criteria for the next higher rating of 20 percent under Diagnostic Code 5243 for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Moreover, the Board finds that separate ratings for separate periods of time are unwarranted as the level of disability has been consistent throughout the appeal.  Fenderson, 12 Vet. App. at 126-27; Hart, 21 Vet. App. 505.  See December 2006 VA examination; September 2015 VA examination.  

Accordingly, the preponderance of the evidence is against assignment of an initial increased evaluation in excess of 10 percent for the Veteran's service-connected intermittent muscle spasm of the lumbodorsal spine.  



ORDER

Entitlement to an initial evaluation in excess of 10 percent for the service-connected intermittent muscle spasm of the lumbodorsal spine is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


